Citation Nr: 9914439	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Cecil Blye, Sr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  

This matter initially came before the Board from a rating 
action dated August 1993, by the St. Petersburg, Florida, 
Regional Office (RO), of the Department of Veterans Affairs, 
which denied the veteran's claim that new and material 
evidence has been received to reopen a claim for service 
connection for sarcoidosis.  By means of remand decisions 
dated November 1996 and January 1997, his claim was returned 
to the RO for additional development of the evidence.  The 
veteran's original claim for service connection for a 
sarcoidosis was denied by the Board in November 1983.  The 
veteran then filed a motion for reconsideration.  By means of 
a Board reconsideration decision dated November 1984, the 
veteran's claim was again denied.  

A Central Office hearing was held before the undersigned 
Member of the Board in February 1999.  


FINDING OF FACT

The evidence received subsequent to November 1984 with regard 
to a claim for service connection for a sarcoidosis disorder 
is so significant by itself, or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received subsequent to November 1984 is new and 
material, and serves to reopen the veteran's claim for 
service connection for a sarcoidosis disability.  38 U.S.C. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.104(a) (1998); see also 38 U.S.C. § 7104(b) 
(West 1991 & Supp. 1998). 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends that he currently manifests a 
sarcoidosis disorder that was incurred or aggravated by his 
active service.  He specifically contends that he was 
hospitalized in 1955, at which time a diagnosis of 
sarcoidosis was made, and that he is currently being treated 
for a sarcoidosis disorder.  For the reasons discussed below, 
the Board finds that new and material evidence has been 
received, and that service connection for sarcoidosis is 
appropriate.

In the instant case, service connection for a sarcoidosis 
disorder was originally denied in a rating action dated April 
1982.  The veteran's service medical records (SMRs) were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  As indicated above, noting the 
heightened duty to assist the veteran when SMRs are 
unavailable, we remanded the case to search for any available 
SGO records.  

The RO noted that the SGO records show that the veteran was 
seen in 1953 for cellulitis of the foot, and that "He is 
also shown on other abstracts as being hospitalized, [in] the 
referenced morning reports beginning in June 1955", although 
no disability or diagnoses was noted.  

The veteran testified at his personal hearing, dated February 
1999 that he had a swollen jaw upon returning from the Panama 
Canal Zone, and that he was hospitalized in Fort Campbell, 
Kentucky.  He recalled that this occurred in 1955.  He also 
reports that he had a biopsy that revealed sarcoidosis, and 
that after a period of hospitalization, it was his 
understanding that "the disease had been killed."  

The new medical evidence consists of a VA rating examination, 
dated August 1997, and a report from the veteran's private 
physician, dated December 1998.  The VA rating examination 
records the veteran's history of sarcoidosis, and then 
assesses the veteran with a "history of sarcoidosis, ... 
pending evaluation of pulmonary function tests."  The 
examiner also stated "given the [veteran's] history of 
prolonged smoking, it is going to be difficult to say what 
has caused the most damage to his lungs.  The cause of 
sarcoidosis is unknown, as this is an autoimmune disease."  
An addendum to that report states: "Review of [pulmonary 
function tests] reveal a mild obstructive defect which is 
most likely caused by his heavy smoking.  I cannot, however, 
exclude sarcoidosis by these results." (underlining in 
original). 

The veteran has also submitted a private medical record, 
dated December 1998.  The veteran's private physician first 
obtained an extensive history from the veteran, and then 
performed a thorough physical examination.  He noted that the 
veteran "was originally diagnosed with sarcoidosis in 1955, 
when he presented with left jaw swelling and had an abnormal 
chest x-ray.  He had a left mediastinoscopy or Chamberlain 
procedure, which was consistent with a diagnosis of 
sarcoidosis.  He underwent a similar procedure for unclear 
reasons in 1972, which was also consistent with a diagnosis 
of sarcoidosis.  He presented to the Gainesville Day Hospital 
in 1982 with a shortness of breath and he underwent 
bronchoscopy and transbronchiial hospital.  Again, he was 
told he had sarcoidosis."  The physician also noted that 
"He does have a 60-pack year history of cigarette smoking, 
but has not smoked in the last 12 years." 

The physician then noted that the veteran's pulmonary 
function tests showed "a mild to moderate obstructive 
ventilatory defect with bronchodilator response," that 
"room air arterial blood gas is normal", and that "Chest 
x-ray performed ... shows bilateral interstitial infiltrates 
and a right apical bulla."  The physician then stated "It 
is my impression that [the veteran] has burned out 
sarcoidosis.  His pulmonary function tests abnormalities are 
very likely related to this and are a combination of some 
mild chronic obstructive pulmonary disease from his previous 
cigarette smoking."   

The Board determines that all of above evidence is both new 
and material, as defined by VA law and regulation.  In making 
this determination, the Board finds the newly discovered 
abstracts and morning reports indicating that the veteran was 
hospitalized particularly probative.  Although they do not 
list a diagnosis, the Board finds that they support the 
veteran's testimony at his personal hearing, and are material 
to the issue of whether the veteran was hospitalized for 
sarcoidosis during service.  In addition, we find that the 
results of the veteran's December 1998 examination report 
particularly probative and material to the veteran's claim.  

Thus, the Board must now determine whether this evidence is 
sufficient to "well ground" the veteran's claim, and 
whether the duty to assist is satisfied.  The Board notes 
that the veteran's claim was previously remanded to obtain 
SGO records and for a hearing before a Member of the Board.  
That action being accomplished, we find that the duty to 
assist the veteran is satisfied.  Additionally, the Board 
finds that the newly submitted evidence, showing that the 
veteran was hospitalized during the time frame that he 
previously indicated he was, with a sarcoidosis disorder, and 
the current evidence showing that he has a sarcoidosis 
disorder, is sufficient to well ground his claim.  Finally, 
the Board determines, for the reasons discussed below, that 
service connection for sarcoidosis is appropriate.  

As indicated above, the Board finds the report of the 
veteran's December 1998 examination particularly probative.  
The Board notes that the author of this report came to a 
conclusion that apparently conflicts with the findings in the 
VA report dated August 1997.  However, it is the Board's 
opinion that the December 1998 report is more probative 
because it contains a more thorough analysis of the veteran's 
history and risk factors, contains a more extensive physical 
examination of the veteran, and bases its more detailed 
findings and conclusions on additional medical evidence, not 
referenced in the August 1997 report.  For all of these 
reasons, the Board finds the December 1998 report, and its 
examiner's impression that "[the veteran] has burned out 
sarcoidosis", persuasive.   

Although both examiners indicated that the veteran's history 
of cigarette smoking, in varying degrees, also contributed to 
his current pulmonary disorder, the Board concludes, based on 
the probative value we assign to the December 1998 report, 
that the veteran nonetheless has a current "burned out 
sarcoidosis" disorder that is proximately due to his active 
service.

Thus, as the evidence shows that the veteran has a current 
disorder that is proximately due to his active service, and 
that he was hospitalized in June 1955 as he had previously 
indicated he was for sarcoidosis, new and material evidence 
has been received and service connection for sarcoidosis is 
appropriate.  


ORDER

Entitlement to service connection for sarcoidosis is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

